 



EXHIBIT 10(b)

Peerless Mfg. Co.

Schedule of Non-Employee Director Compensation

     
Annual Retainer
  $7,500
 
   
Board Meeting Fees
  $1,000 (per meeting attended)
 
   
Committee Meeting Fees
  $1,000 (per meeting attended)
 
   
Additional Committee Chair Fee
  $500 (per meeting attended)
 
   
Equity Consideration:
  1,000 share option award on the day of each annual shareholders’ meeting of
the Company
 
   
One-time special compensation award to Audit Committee Chairman
  $2,500

 